         Case 1:19-cr-00156-MAD Document 39 Filed 05/24/19 Page 1 of 1




                               CERTIFICATE OF SERVICE

       I, Kevin Luibrand, an attorney, certify that on May 24, 2019, I served the foregoing

document by causing true and accurate copies of such paper to be filed and transmitted to all

counsel of record via the Court’s CM/ECF electronic filing system.


                                                   /s/ Kevin Luibrand
                                                     Kevin Luibrand
